Case 2:21-cv-01484-DMG-JEM Document 19 Filed 04/19/21 Page 1 of 1 Page ID #:130




                             UNITED STATES DISTRICT COURT                                  JS-6
                             CENTRAL DISTRICT OF CALIFORNIA
                                CIVIL MINUTES - GENERAL

   Case No.    CV 21-1484-DMG (JEMx)                                    Date   April 19, 2021

   Title Andrew Baracco v. Lifetime Brands, Inc., et al.


   Present: The Honorable      DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

                 Kane Tien                                               Not Reported
                Deputy Clerk                                             Court Reporter

      Attorneys Present for Plaintiff(s)                       Attorneys Present for Defendant(s)
                Not Present                                               Not Present

  Proceedings: IN CHAMBERS - ORDER DISMISSING ACTION

         In light of the parties’ stipulation for dismissal filed on April 17, 2021 [Doc. # 18], the
  Court hereby DISMISSES this action with prejudice pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii).
  Each party to bear its own attorney’s fees and costs. Plaintiff’s Motion to Remand Action to the
  Superior Court of California for the County of Los Angeles [Doc. # 11] is DENIED as moot and
  the June 4, 2021 hearing is VACATED.

  IT IS SO ORDERED.




   CV-90                            CIVIL MINUTES - GENERAL                Initials of Deputy Clerk KT
